Exhibit 99.1 AVIS BUDGET GROUP ANNOUNCES ESTIMATED 2007 RESULTS AND AUTHORIZES SHARE REPURCHASE · Estimates full-year 2007 EBITDA will be $405-410 million and pretax income will be approximately $195 million, excluding unusual items. · Recent stock price decline will likely require non-cash goodwill impairment. · Projects revenue and earnings growth in 2008. · Expects 2008 peak financing to be fully committed by March 1. · Board authorizes $50 million share repurchase. Parsippany, N.J., January 23, 2008 – Avis Budget Group (NYSE: CAR) today announced that it currently expects its full-year 2007 EBITDA, excluding unusual items (separation costs and any charge related to goodwill impairment), will be in the range of $405-410 million, generally in line with the Company’s prior projection of approximately $410 million.In addition, the Company estimated that its full-year 2007 pretax income, excluding such unusual items, will be in line with the Company’s prior projection of approximately $195 million, and announced that its Board has authorized an initial repurchase of up to $50 million of the Company’s common stock. “We faced an extremely challenging leisure pricing environment in the latter half of the fourth quarter, but with the balance provided by our commercial mix of business along with the cost control initiatives under way, we believe our full-year EBITDA (excluding unusual items) will nonetheless exceed $405 million,” said Avis Budget Group Chairman and Chief Executive Officer Ronald L. Nelson.“During the fourth quarter, we managed costs assiduously throughout our organization; in particular, lower-than-expected fleet costs along with continued favorable experience in insurance and maintenance and damage expenses offset much of the pricing challenge.In addition, our experience disposing of risk vehicles was not only consistent with our expectations but also in line with historical norms of 76-78% of cap cost.While we share investors’ concerns about the general economic environment, we also consider our stock to be dramatically oversold and are eager to repurchase shares.” As a result of the decline in the Company’s stock price, the Company will likely be required to record a one-time, non-cash charge for goodwill impairment in the fourth quarter.Under FAS 142, the Company is required on an annual basis to perform a goodwill impairment assessment, which requires, among other things, a reconciliation of current equity market capitalization to shareholders’ equity.At recent stock price levels, the Company’s total shareholders’ equity significantly exceeds its equity market capitalization, indicating the possibility of goodwill impairment.This potential non-cash charge is unrelated to recent results or management’s long-range forecast, which continues to call for growth and margin expansion and, consequently, does not by itself indicate an impairment.However, the Company is required to place greater emphasis on current trading values than on its forecasts in performing its impairment assessment.The Company is unable to estimate the amount of its potential non-cash goodwill impairment charge at this time, but does expect it to be substantial.Total goodwill is approximately $2.2 billion prior to any impairment.The Company does not expect the potential goodwill impairment to affect any of its borrowing arrangements. Separately, Avis Budget Group announced that it expects its revenues, EBITDA and pretax income will increase in 2008 compared to 2007 results excluding unusual items, based on a forecast of weak, but positive, economic and enplanement growth in 2008.Results should increasingly benefit from the Company’s Performance Excellence process-improvement initiative, from growth in on- and off-airport transaction volumes, from modest car rental rate increases, and from continued expansion of ancillary revenues, including increased rentals of
